DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/14/2022 has been entered. Claims 1-22 have been amended. Claims 1- 22 are pending in the application. 

Response to Arguments
Applicant's arguments filed 01/14/2022, have been fully considered and entered but they are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note: The applicant used “scene” to mean a region/block around the target pixel (specification [0251]). 
Main Argument: 
Chong describes band classification based offset type classifies pixels into different bands based on their intensity. As described above, band classification based offset type may include two band offset type classifications: central band and side band. FIG. 3 is a conceptual diagram showing an example band classification based offset type including a central band and a side band. As shown in FIG. 3 each of pixel intensities 0 to MAX may be categorized into one of 32 bands. ….
Chong describes that each pixel of a video frame is classified into a different band based on an intensity of respective pixel. Further, Chong describes performing a filtering process on each pixel of the video frame based a respective neighboring pixel.

Reply
Examiner respectfully disagree.
Chong further teaches “scene” region-based classification (FIG. 4 is a conceptual diagram showing a region-based classification for an adaptive loop filter [0047]). Chong further teaches a prediction formula selected from a plurality of prediction methods ([0036];[0047]-[0052];[0100]-[0101]).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note: to help advance the prosecution, the examiner uses a new reference, Kondo et al. (US 20070036449 A1) to further teach classification/prediction based on a scene “region” around the target pixel “using the difference ADRC” . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20130094569 A1), hereinafter Chong, in view of Ikai et al. (US 20120251012 A1) hereinafter Ikai, and in further view of Kondo et al. (US 20070036449 A1), hereinafter Kondo.
Regarding claim 1, 
Chong teaches a decoding device (Fig. 11) comprising: 
decoding, based on a first filtered image, coded data to generate a decoded image, wherein the coded data is in an encoded bit stream [0131];
selecting a class classification method from a plurality of class classification methods based on a scene of the decoded image (FIG. 4 is a conceptual diagram showing a region-based classification for an adaptive loop filter [0047]); selecting a prediction method from a plurality of prediction methods based on the scene of the decoded image ([0036];[0047]-[0052];[0100]-[0101]);
and perform a filtering process on the decoded image to generate a second filtered image, wherein the filtering process is performed based on the selected class classification method and the selected prediction method is associated with a prediction formula that includes a DC term “DC coefficients”, and the prediction formula performs product-sum operation of a specific tap coefficient “AC coefficients” and a pixel of the decoded image (Further, in an example ALF process a filtered pixel value is derived by taking a summation of adjusted values of current and neighboring pixels within a partition of a video block, wherein the values of current and neighboring pixels are adjusted by multiplying calculated AC coefficients and adding DC coefficients to the current and neighboring pixels.  In this manner, the AC coefficient may be described as a multiplier or weight... [0053]).
However, Chong satisfies the broadest reasonable interpretation of the claim language, the specification defines class classification of the target pixel in accordance with a scene around the target pixel “using the difference ADRC”; the specification defines the DC prediction formula to have the DC coefficient multiplied by weight and being part of the product-sum operation.
Ikai teaches the DC prediction formula to have the DC coefficient multiplied by weight and being part of the product-sum operation (equation 4, [0048][0049]; as 1-dimesional form of the normal 2-D filter expression of equation 1, [0037][0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ikai to the teachings of Chong. The motivation for such an addition would be to achieve efficient 1-D alternative/implementation (Ikai [0048][0049]).
Kondo teaches class classification of the target pixel in accordance with a scene “block/region” around the target pixel (The class of the pixel block of interest is determined based on the resultant ADRC code. [0203]-[0207]; Fig. 5 and 9-14). Kondo can be used to teach further details about prediction method learning/selection (Kondo [0050]-[0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kondo to the teachings of Chong and Ikai. The motivation for such an addition would be to classification based on these characteristic values to diminish the number of the classes (Kondo [0471]).

Regarding claim 2, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 1, as outlined above.
Chong further teaches wherein the plurality of prediction methods includes at least one first prediction method that is associated with the DC prediction formula, and applying to the decoded image the prediction formula of the selected prediction method ([0036];[0047]-[0052];[0100]-[0101]).  

Regarding claim 4, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 2, as outlined above.
Chong further teaches wherein the plurality of prediction methods further includes a second prediction method that is associated with a first-order prediction formula, the first-order prediction formula includes a first-order term, and applying to the decoded image the prediction formula of the selected prediction method (… DC coefficients may be redundant.  Thus, in an alternative example, f_i(M) may be modified such it does not provide a DC coefficient,. … [0099]; [0036];[0047]-[0052];[0100]-[0101]).

Regarding claim 5, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 2, as outlined above.
Chong further teaches parsing prediction method information that indicates the selected prediction method wherein the encoded bit stream further includes information of the selected prediction method; and apply, to the decoded image, the prediction formula of the selected prediction method ([0032][0086][0100]).
Regarding claim 6, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 5, as outlined above.
Chong further teaches the prediction method information includes first information and second information; the first information indicates the prediction formula of the selected prediction method; and the second information indicates a tap structure of a prediction tap, the prediction tap is a pixel of the decoded image and an operation of the prediction formula is associated with the prediction tap ([0036];[0047]-[0052];[0100]-[0101]).
However, this satisfies the broadest reasonable interpretation of the claim language; Kondo can be used for detailed teaching of prediction tap learning/selection (Kondo [0050]-[0055]) and the motivation would be to minimize the predictive error (Kondo [0054).

Regarding claim 7, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 1, as outlined above.
Chong further teaches classifying the pixel of the decoded image into a class any one of a plurality of classes, and apply to the pixel of the decoded image, the prediction formula that includes including the specific tap coefficient of the class of the pixel ([0036];[0047]-[0052];[0100]-[0101]).  

Regarding claim 8, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 7, as outlined above.
Chong further teaches performing the class classification based on the selected class classification method ([0036];[0047]-[0052];[0100]-[0101]).
Regarding claim 9, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 8, as outlined above.
Chong further teaches parsing classification method information that indicates the selected class classification method and perform the class classification method based on the selected classification method; wherein the encoded bit stream further includes information of the selected class classification method ([0032][0047][0086][0100]).  

Regarding claim 10, 
The combination of Chong and Ikai and Kondo teaches all the limitation of claim 1, as outlined above.
Chong further teaches decoding the coded data with a coding unit (CU) of one of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure ([0069]).  

Regarding claims 11 “decoding method”, [12-13 and 15-20] “encoder device” and 22 “encoding method” are rejected under the same reasoning as claims [1-2 and 4-10] “decoder device”, where Chong teaches encoder/decoder device/method (Fig. 6, 7 and 11).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, in view 
Ikai and Kondo, and in further view of Yin et al. (US 20160366422 A1) hereinafter Yin.
Regarding claim 3, 
The combination of Chong and Ikai and Kondo 
Chong further teaches appling, to the decoded image, a prediction formula of the selected prediction method selected from a plurality of prediction methods including at least a prediction method using the DC prediction formula ([0036];[0047]-[0052];[0100]-[0101]).
Chong did not explicitly teach a prediction method using a higher-order prediction formula that is a prediction formula including a higher-order term of second-order or higher.  
Yin teaches a prediction method using a higher-order prediction formula that is a prediction formula including a higher-order term of second-order or higher ([0110]-[0111]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yin to the teachings of Chong and Ikai and Kondo. The motivation for such an addition would be to improve intra-frame coding, one or more smoothing filters can be applied before intra prediction (Yin [0102]).

Regarding claim 14 “encoder device” is rejected under the same reasoning as claim 3 “decoder device”, where Chong teaches encoder/decoder device/method (Fig. 6, 7 and 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419